DETAILED ACTION
Claims 1-20 are pending for consideration following applicant’s amendment filed 3/09/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handley (US Patent 2931383) in view of Saad et al. (US Patent 9671515).
Regarding Claim 1, Handley discloses an integrated access box comprising: a body (36’; Figure 5) having a first end (lower end as shown in Figure 5) and a second end (upper end as shown in Figure 5); a first chamber (chamber of 36’ which 30’ as shown in Figures 5 and 6) extending into the first end toward the second end of the body (the first chamber extends completely from the first, lower end to the second, upper end of the body 36’), the first chamber further comprising a first opening proximate the first end of the body (the opening at the lower end of the first chamber is provided at the first, lower end of body 36’); a first chamber access opening (opening at the upper end of the first chamber) in the first chamber proximate the second end of the body (the upper opening of the first chamber is provided at the second, upper end of body 36’); a tracer wire chamber (chamber within 46’ is capable of accommodating a “tracer wire”) extending into the first end toward the second end of the body (the “tracer wire chamber” within 46’ extends completely from the first, lower end to the second, upper end of the body 36’ as shown in Figure 5), the tracer wire chamber further comprising a second opening proximate the first end of the body (the opening at the lower end of the tracer wire box chamber at the first, lower end of body 36’); and a tracer wire access opening (opening at the upper end of the tracer wire box chamber; this opening shown to be closed by the removable cap 48’) in the tracer wire chamber proximate the second end of the body (the upper opening of the tracer wire box chamber is provided at the second, upper end of body 36’); wherein the tracer wire access opening (opening at the upper end of the chamber) provides for access to components within the tracer wire chamber (i.e. removing the removable cap 48’ provides access for any component within the chamber).
Handley does not disclose the tracer wire access opening provides for electrical access to tracer wires within the tracer wire chamber (i.e. Handley does not disclose “tracer wires” within the chamber).
Saad teaches a detection device used with a valve box and further teaches a tracer wire chamber (within 8 as shown in Figure 5) which accommodates tracer wires 10.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Handley such that the magnetic detection means is replaced with tracer wires as taught by Saad for the purpose of utilizing an alternative locating device known in the art to be suitable for use with underground valves.
Regarding Claim 3, Handley further discloses the body 36’ comprises a substantially cylindrical portion (as shown in Figure 6; the majority of the body comprises a “substantially cylindrical portion” adjacent to wing 46’).
Regarding Claim 4, Handley further discloses the first chamber (chamber of 36’ which accommodates section 30’ as shown in Figures 5 and 6) is substantially in the shape of an elongated cylinder (cylindrical chamber accommodating the cylindrical section 30’) extending from the first end toward the second end (the first chamber extends completely from the first, lower end to the second, upper end of the body 36’), and wherein the first chamber is sized to engage a curb box or riser pipe 30’.
Regarding Claim 5, Handley further discloses a flange (wing 46’ provides a wing) that extends beyond the substantially cylindrical portion of the body (extends outwardly from the cylindrical portion as best shown in Figure 6).
Regarding Claims 6 and 9, Handley further discloses the body 36’ further comprises a top proximate the second end (the top of 36’ is at the second end as described above), and wherein the first chamber access opening in the first chamber 
Regarding Claim 13, Handley further discloses the tracer wire chamber (chamber within 46’) is isolated from the first chamber by the body (the chambers may be seen as “isolated” via 30’; i.e. for the purpose of this claim the first chamber may be seen as further limited as the space within 36’ and also within 30’).
Claims 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handley (US Patent 2931383) in view of Saad et al. (US Patent 9671515) as applied to claims 1, 6 or 9 above, and further in view of Hayden et al. (US Patent 5577531).
Regarding Claims 2, 7 and 10, Handley does not disclose the first chamber access opening comprises a threaded opening to accept a threaded lid.
Hayden teaches an access box for an underground valve and further teaches a chamber for accessing the valve comprises a threaded opening (threads 74).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Handley such that the first chamber access opening comprises a threaded opening to accept a threaded lid as taught by Hayden for the purpose of utilizing an alternative configuration for securing a lid which does not require as many components (relative to the slots and keys disclosed by Handley).
Allowable Subject Matter
Claims 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach, in combination with the remaining limitations set forth in claims 8 and 11, “the terminal box comprising a plurality of tracer wire terminals that are electrically connectable to tracer wires and electrically isolated from the body”.  Handley and Saad are considered the closest prior art as described above.  Saad teaches a tracing wire 10, however specifically teaches an electric connection between the wire 10 and the body 3 via connection member 11.
The prior art fails to teach, in combination with the remaining limitations set forth in claim 14, “wherein the means for making the electrical connection is electrically isolated from the body”.  It is noted that the “means for” language of claim 14 and its dependents is interpreted under 35 U.S.C. 112(f) as described in the previous action.  Therefore, means-plus language of “means for making the electrical connection” requires an electrically insulating body because applicant’s connection being “electrically isolated” is achieved by the material of the body, which is disclosed as PVC.  Handley and Saad are considered the closest prior art as described above.  Saad teaches a tracing wire 10, however specifically teaches an electric connection between the wire 10 and the body 3.
Response to Arguments
Applicant's arguments filed 3/09/2021 have been fully considered and most of the arguments are moot following applicant’s claim amendments.
With respect to applicant’s arguments that are pertinent to the amended claims, applicant argues that the office did not clearly point out which structure of Handley was relied upon as readable on the claimed “tracer wire chamber”.  These arguments are not persuasive because the previous action clearly pointed to the “chamber within 46’” of Handley.  This is acknowledged in applicant’s response (page 10).  It is clear that the magnet 44’ is not relied upon as a “chamber” and instead it is the region or space within 46’ as acknowledged by applicant (page 10 of applicant’s remarks).  Applicant argues that this space within 46’ cannot be seen as a tracer wire chamber as claimed.  These arguments are not persuasive because this space shown by Handley would be capable of housing a wire in at least the same manner as achieved by applicant’s cavity.  Applicant further argues that the drawings of Handley are incorrect, however it is unclear what applicant alleges is incorrectly shown in these drawings.  Handley clearly shows a magnet 44’ which occupies a space within 46’.  
Applicant argues that the space within 46’ which is not occupied by the magnet (as best shown in Figure 6) is too small to accommodate wires.  These arguments are not persuasive because the proposed modification of Handley in view of Saad is to replace the magnet locating device of Handley with a tracer wire locating device as taught by Saad.  Applicant further argues that the top of this identified open space is completely closed by a top flange.  It appears that applicant is referring to the removable cap 48’.  This removable cap would not preclude the chamber from 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753